Mr. Justice Gordon
delivered the opinion of the court, November 24th 1879.
W. Douglas & Son, the plaintiffs below, filed their mechanics’ lien “ against all that certain frame one-story iron mill or building situate in the-ward of the city of Pittsburgh, in the county aforesaid, and described as follows : Being situated on the northwest corner of Wharton and Twenty-fifth street, in the-■ ward of the city of Pittsburgh. Having a front on Twenty-fifth street of about one hundred and fifty feet, and a depth along Wharton street of about two hundred feet, with a one-story frame back building between said main building and Water street, about forty by sixty feet in size. Said buildings being known as the “ Ormsby Iron Works,” and being erected upon a lot or piece of ground bounded,” &c. * * * “ The sum aforesaid being a debt contracted for work and materials furnished, to wit: boilers and machinery, by the said claimants, within six months last past, in and about the erection and construction of said building.” But against what building is this lien filed ? Is it against the “ back building ” which appears incidentally as part of the general description of the “ Ormsby Iron Works?” Certainly not; but against the entire property as it appears upon the ground.
Moreover, the boilers and machinery are said to be furnished in and about the erection and construction of “ said buildingthat is, of course, in and about the erection and construction of the building described in the lien. If, indeed, this was a new erection, this lien would be good, but upon trial, it proves to be an old building upon which said lien could not attach. It seems to us that this is the end of the case, for it is all idle to say that the intention was to confine this lien to a new “back building,” which nowhere appears in the description, and to boilers and machinery used in the construction of such building, when, by the writing filed, they are alleged to have been furnished for the general building.
*69It is possible that, under the provisions of the Act of May 1st 1861, a lien against the new erection might have been good; but it is to no purpose to talk about what might have been, since it is enough, for the present purpose, to know that the lien before us does not attach to the building therein described. For authority for this conclusion, if indeed authority be necessary for a matter so very plain, we refer to the case of Rynd v. Bakewell, 6 Norris 460, which is directly in point. The defendant’s first point, “ under all the evidence in the case, the verdict should be for the defendant,” ought to have been affirmed.
Judgment reversed.